United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-3145
                                    ___________

Richard Anderson; Norris Nielsen,        *
                                         *
      Plaintiffs - Appellants,           *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Unisys Corporation,                      *
                                         *      [UNPUBLISHED]
      Defendant - Appellee.              *
                                    ___________

                                 Submitted: June 11, 1997
                                     Filed: October 2, 1997
                                   ___________

Before LOKEN and LAY, Circuit Judges, and FENNER,* District Judge.
                               ___________

PER CURIAM.
     Richard Anderson and Norris Nielsen commenced this action alleging that they
were the victims of age discrimination when laid off from Unisys Corporation’s
Software Engineering Department as part of a sizeable reduction in force. After a




      *
      The HONORABLE GARY A. FENNER, United States District Judge for the
      Western District of Missouri, sitting by designation.
lengthy trial, the jury returned a verdict in favor of Unisys, and the district court1 denied
plaintiffs’ motion for a new trial. Plaintiffs appeal, contending that the district court
abused its discretion by excluding as irrelevant or cumulative various exhibits offered
by plaintiffs at trial. After careful review of the record, we conclude that none of the
exhibits in question was admitted into evidence and later excluded; instead, Unisys’s
timely objections to admissibility were taken under advisement and later sustained. We
further conclude that these evidentiary rulings did not abuse the district court’s
discretion. Accordingly, we affirm. See 8th Cir. Rule 47B.

       A true copy.

              Attest:

                      CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.,




       1
        The HONORABLE JAMES M. ROSENBAUM, United States District Judge
for the District of Minnesota.

                                            -2-